PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhichen Chen, et al.
Application No. 16/525,582
Filed: July 30, 2019
For: SPEAKER MODULE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition filed January 25, 2021, to revive the 
above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for failure to submit corrected drawings on or before 
January 1, 2021, as required by the Notice of Allowability mailed October 1, 2020.  Accordingly, the date of abandonment of this application is November 12, 2020. A Notice of Abandonment was mailed on January 18, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification; (2) the petition fee of $2,100.00; (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions